Title: Martha Washington to Abigail Adams, 30 May 1791
From: Washington, Martha
To: Adams, Abigail


Dear Madam
Philadelphia May the 30th. 1791
I had the pleasure to hear of you several times while you was on your journey by persons who met you—particulary by Mr & Mrs Breck and Mr & Mrs Codman of Boston who are now in this city— I was truly sorry to learn from them that you were much indisposed— I sincerely hope you will obtain a re establishment of your health by breathing the air of your country which is esteemed so salubrious— you will I conceive at any rate escape the very warm weather which we are now beginning to feel hear— It is not in my power to amuse you with a detail of what is going forward in our fashonable world hear— you know I am not much in it at any time—and at this season there is less cause for moving about than in the winter— the heat has been very oppressive for several days past—more so than common at this time of the year— those familys which usually spend the summer in the country have retired there already— I do not expect to go to Virginia till the latter part of July— I can not think of going without my dear little folks, and their vacation do not commence till that time
I had the pleasure to hear from the President the day before yesterday—from savanah and was happy to find that he has enjoyed good health— he is now on his return and will probably be at mount vernon by the middle of June and in this City by the last of the month— you see my dear madam that the promise which I made of writing to you is not one of those un meaning promises which are sometimes made without ever having an intention to perform them— you will be so good as present my complements to the Vice President, and the young Gentlemen—and accept of my best wishes for the health and happy ness of your self and family in which Mr & Mrs Lear begs leve to join
I am madam with very great / regard and esteem your / affectionat Friend & / Hble servant
M Washington
the Children join me in beging to be remember to miss smith—
